On Rehearing.
Bushnell, J.
(dissenting). This defendant was one of the legislators indicted, convicted, and sen-*172fenced in the trial in which defendants Hancock, Omacht and Cooper were convicted. He adopted the briefs of the other appellants, and asks that the warrant and information be dismissed or a new trial granted.
Because of the views expressed in People v. Omacht, ante, 145, Stockfish also should be granted a new trial. His conviction should be reversed and a new trial ordered.
Reid, J., concurred with Btjshnell, J.
North, J.
On the original hearing in this Court and also in his motion for rehearing in this case, defendant Stockfish adopted and relied upon the record and briefs submitted by other appellants, particularly those of defendants Hancock, Cooper, Omacht, Kronk and Sumeracki.
On this rehearing we have again' considered the contentions of the various appellants, and opinions have been submitted in which the respective convictions are affirmed. For applicable reasons contained in our opinions in the companion cases, particularly in the Hancock,  Cooper  and Omacht  Cases, the conviction and sentence in the instant case are affirmed.
Boyles, C. J., and Sharpe, J., concurred with North, J.
Dethmers, Butzel, and Carr, JJ., did not sit.